DETAILED ACTION
In response to communication filed on 22 March 2022, claims 1-2, 4-14 and 16-24 are amended. Claims 1-24 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Claim Objections” filed 22 March 2022, have been carefully considered and are persuasive. Based on the amendments, the objections have been withdrawn.

Applicant’s arguments, see “Section 103 Rejections” filed 22 March 2022, have been carefully considered and are not persuasive. 

Applicant’s Argument: Applicant argues regarding “environment in DBMS”, “Debugger” and “Guest language in DMBS”.  
Examiner’s Response: Examiner has carefully considered the argument. The arguments are related to newly added limitations in claim 1. Shah reference teaches a guest virtual environment in [0001], [0013] and [0023] and also teaches DBMS in [0023] but it does not explicitly teach that the guest virtual environment is in the DBMS and therefore Geissinger reference has been incorporated that teaches in [0029] and [0036] the ability of providing different programing languages in the database system. As a result the arguments are not considered to be persuasive. 

Applicant’s Argument: Applicant argues regarding claim 5 with respect to version number
Examiner’s Response: Examiner has carefully considered the argument but respectfully disagrees. Shah reference teaches the version number information and the new reference Geissinger teaches the programing languages. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Similarly a combination of Shah and Geissinger teaches the above argued limitation. Therefore, the arguments are not considered to be persuasive. 

Applicant’s Argument: Applicant argues that Shah (cited 0022) teaches "structured input/output file format parsing". Parsing a format is not a filesystem. 
Examiner’s Response: Examiner has carefully considered the argument but respectfully disagrees. To a person of ordinary skill in the art based on the broadest reasonable interpretation, a file system may be reasonably interpreted as structured input/out file format parsing. The current claim language does not clarify any specific details regarding the functioning of file system, therefore structured input/output file format does include processing file information and that may be reasonably interpreted as file system. Therefore, the arguments are not considered to be persuasive. 

Applicant’s Argument: Applicant argues that claim 9 recites "retrieving the dependency from... an archive file or an actual file system, and... a memory buffer", none of which are containers that Shah retrieves "components" from. Shah (0024) retrieves components only from a "repository" or "database". 
Examiner’s Response: Examiner has carefully considered the argument but respectfully disagrees. To further clarify, Examiner has also cited Shah in [0023] that mentions that the components that determine the dependencies also include file, folder, directory structure. Therefore, the components are not just limited to databases but also include files and folder that may be reasonably interpreted to a person of ordinary skill in the art as the file system. As a result, the arguments are not considered to be persuasive. 

Applicant’s Argument: Applicant argues that decompression to discover file types does not entail the claimed "memory... contains... contents of entire...archive". Hanna (Claim 1) only has "a memory...to provide the processor with instructions."
Examiner’s Response: Examiner has carefully considered the argument but respectfully disagrees. When a compressed archive is unpacked or uncompressed to perform additional functionalities such as identifying file types, the unpacked or uncompressed version has to be stored in order to perform further functionalities. Therefore memory is occupied when unpacking takes place. Therefore it is inherent that there is a memory where the unpacked version of archived files are stored so that further processing can be performed. As a result, the arguments are not considered to be persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-10, 13-14, 16-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2020/0110601 A1, hereinafter “Shah”) in view of Geissinger (US 2018/0137176 A1, hereinafter “Geissinger”).

Regarding claim 1, Shah teaches
A method comprising: (see Shah, [0002] “The present disclosure provides a new and innovative system, methods”).
generating a guest virtual environment… (see Shah, [0001] “computer systems employ virtualized guests such as virtual machines and containers to execute computing tasks performed by the computing systems”; [0013] “physical hardware may host guests such as virtual machines and/or containers”; [0023] “may be associated with a database management system (DBMS)”) database management system (DBMS); (see Shah, [0023] “may be associated with a database management system (DBMS). A DBMS is a software application that facilitates interaction between the database and other components of the nodes”).  
generating in the guest virtual environment, (see Shah, [0001] “computer systems employ virtualized guests such as virtual machines and containers to execute computing tasks performed by the computing systems”; [0013] “physical hardware may host guests such as virtual machines and/or containers”) a binding of a dependency to a guest module; (see Shah, [0021] “[0021] Guest 122 may run on any type of dependent, independent, compatible, and/or incompatible applications on the underlying hardware and host operating system 121”; [0022] “application 150 may execute on guest 122 (e.g., inside of a debugger 145), where application 150 is dependent on some of the features of components… application 150 may be executing in a debugger 145, which may include a dependency evaluation module 140” – an application executing on guest has been interpreted as guest module).
issuing, (see Shah, [0047] “a debugger 145 requests dependency evaluation module 140 to… identify and remediate outlier code”; [0022] “the debugger 145 may be able to debug one or more programming languages (e.g., C, C-sharp, jBPM, Visual Basic, SQL, Pascal, COBOL, etc.).. debugger 145 and/or dependency evaluation module 140 may be implemented in any suitable programming language”) the DBMS, (see Shah, [0023] “may be associated with a database management system (DBMS). A DBMS is a software application that facilitates interaction between the database and other components of the nodes”) a request to access the dependency; (see Shah, [0047] “a debugger 145 requests dependency evaluation module 140 to… identify and remediate outlier code”; Fig. 6 - 610).
accessing, (see Shah, [0022] “communications among physical host 110, guest 122, and other network nodes, devices, and programs may be routed through the debugger 145… the debugger 145 may be able to debug one or more programming languages (e.g., C, C-sharp, jBPM, Visual Basic, SQL, Pascal, COBOL, etc.).. debugger 145 and/or dependency evaluation module 140 may be implemented in any suitable programming language”; [0022] “application 150 running on guest 122”) based on the request and (see Shah, [0047] “a debugger 145 requests dependency evaluation module 140 to… identify and remediate outlier code”) the binding, (see Shah, [0021] “[0021] Guest 122 may run on any type of dependent, independent, compatible, and/or incompatible applications on the underlying hardware and host operating system 121”; [0022] “application 150 may execute on guest 122 (e.g., inside of a debugger 145), where application 150 is dependent on some of the features of components… application 150 may be executing in a debugger 145, which may include a dependency evaluation module 140”) the guest module (see Shah, [0022] “communications among physical host 110, guest 122, and other network nodes, devices, and programs may be routed through the debugger 145… the debugger 145 may be able to debug one or more programming languages (e.g., C, C-sharp, jBPM, Visual Basic, SQL, Pascal, COBOL, etc.).. debugger 145 and/or dependency evaluation module 140 may be implemented in any suitable programming language”; [0022] “application 150 running on guest 122”).
Shah does not explicitly teach guest virtual environment in a database management system (DBMS); issuing, from a guest programing language in the DBMS. 
However, Geissinger discloses a database system and also teaches
programing capabilities in different programing languages in a database system (see Geissinger, [0029] “The database system 105 offers rich programming capabilities for running application-specific calculations inside the database system. In addition to SQL, MDX, and WIPE, the database system 105 can provide different programming languages for different use cases”). 
a request from a guest programing language in database system (see Geissinger, [0029] “a request processing and execution control component 310. The database system 105 offers rich programming capabilities for running application-specific calculations inside the database system. In addition to SQL, MDX, and WIPE, the database system 105 can provide different programming languages for different use cases. SQLScript can be used to write database procedures and user defined functions that can be used in SQL statements”; [0036] “The calculation engine 326 can provide a common infrastructure that implements various features such as SQLScript, MDX, GEM, tasks, and planning operations. The SQLScript processor 312, the MDX processor 322, the planning engine 318, the task manager 324, and the GEM processor 316 can translate the different programming languages, query languages, and models into a common representation that is optimized and executed by the calculation engine 326”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of different programing languages in a database system, requests from different user accounts, DDL and data dictionary as disclosed and taught by Geissinger in the system taught by Shah to yield the predictable results of effectively translate different programing languages into common representation to optimize the execution (see Geissinger, [0036] “The SQLScript processor 312, the MDX processor 322, the planning engine 318, the task manager 324, and the GEM processor 316 can translate the different programming languages, query languages, and models into a common representation that is optimized and executed by the calculation engine 326”).
Claim 13 incorporates substantively all the limitations of claim 1 in a computer readable form (see Shah, [0059] “computer readable medium or machine readable medium, including volatile or non-volatile memory, such as RAM, ROM, flash memory, magnetic or optical disks… The instructions may be executed by one or more processors, which when executing the series of computer instructions”) and is rejected under the same rationale.

Regarding claim 2, the proposed combination of Shah and Geissinger teaches
further comprising: issuing a second request to access said dependency; (see Shah, [0054] “debugger 145 executes an application 150, and sends a request for the evaluation of components 151A-156A of application 150 to dependency evaluation module 140 (block 720)”; Fig. 7 - 720).
accessing, (see Shah, [0022] “communications among physical host 110, guest 122, and other network nodes, devices, and programs may be routed through the debugger 145… the debugger 145 may be able to debug one or more programming languages (e.g., C, C-sharp, jBPM, Visual Basic, SQL, Pascal, COBOL, etc.).. debugger 145 and/or dependency evaluation module 140 may be implemented in any suitable programming language”; [0022] “application 150 running on guest 122”) based on the second request and (see Shah, [0054] “debugger 145 executes an application 150, and sends a request for the evaluation of components 151A-156A of application 150 to dependency evaluation module 140 (block 720)”; Fig. 7 - 720) said binding, (see Shah, [0021] “[0021] Guest 122 may run on any type of dependent, independent, compatible, and/or incompatible applications on the underlying hardware and host operating system 121”; [0022] “application 150 may execute on guest 122 (e.g., inside of a debugger 145), where application 150 is dependent on some of the features of components… application 150 may be executing in a debugger 145, which may include a dependency evaluation module 140”) said guest module; wherein: (see Shah, [0022] “communications among physical host 110, guest 122, and other network nodes, devices, and programs may be routed through the debugger 145… the debugger 145 may be able to debug one or more programming languages (e.g., C, C-sharp, jBPM, Visual Basic, SQL, Pascal, COBOL, etc.).. debugger 145 and/or dependency evaluation module 140 may be implemented in any suitable programming language”; [0022] “application 150 running on guest 122”).
the request (see Shah, [0047] “a debugger 145 requests dependency evaluation module 140 to… identify and remediate outlier code”; Fig. 6 - 610) and the second request (see Shah, [0054] “debugger 145 executes an application 150, and sends a request for the evaluation of components 151A-156A of application 150 to dependency evaluation module 140 (block 720)”; Fig. 7 - 720) are issued from different user accounts (see Geissinger, Fig. 1 – client Application 145 and Client Application 150; [0018] “The database system 105 can be accessed by a plurality of remote clients 145, 150 via different protocols such as SQL/MDX (by way of the index server 110) and/or web-based protocols such as HTTP (by way of the application server 120)” – there are plurality of clients). The motivation for the proposed combination is maintained. 
Claim 14 incorporates substantively all the limitations of claim 2 in a computer readable form and is rejected under the same rationale.

Regarding claim 4, the proposed combination of Shah and Geissinger teaches
wherein at least one selected from the group consisting of: (see Shah, [0025] “selection criteria may include”) said generating the guest virtual environment comprises (see Shah, [0001] “computer systems employ virtualized guests such as virtual machines and containers to execute computing tasks performed by the computing systems”; [0013] “physical hardware may host guests such as virtual machines and/or containers”) executing a first data definition language (DDL) statement, and (see Geissinger, [0043] “can initiate various data definition language (DDL) statements to create, drop, alter, and rename data encapsulated within documents within the DocStore 358” – there are plurality of DDL statements). The motivation for the proposed combination is maintained. 
Claim 16 incorporates substantively all the limitations of claim 4 in a computer readable form and is rejected under the same rationale.

Regarding claim 5, the proposed combination of Shah and Geissinger teaches
wherein the first DDL statement (see Geissinger, [0043] “can initiate various data definition language (DDL) statements to create, drop, alter, and rename data encapsulated within documents within the DocStore 358” – there are plurality of DDL statements) specifies at least one selected from the group consisting of: (see Shah, [0025] “selection criteria may include”).
a version number of (see Shah [0042] “version numbers”) the guest programing language, (see Geissinger, [0029] “SQL, MDX, and WIPE, the database system 105 can provide different programming languages”). The motivation for the proposed combination is maintained. 
Claim 17 incorporates substantively all the limitations of claim 5 in a computer readable form and is rejected under the same rationale.

Regarding claim 6, the proposed combination of Shah and Geissinger teaches
further comprising executing a third DDL statement (see Geissinger, [0043] “can initiate various data definition language (DDL) statements to create, drop, alter, and rename data encapsulated within documents within the DocStore 358” – there are plurality of DDL statements) to replace, (see Shah, [0046] “to identifying outlier components, dependency evaluation module 140 may additionally recommend replacement modules based on a reference stack”) in the guest virtual environment, (see Shah, [0001] “computer systems employ virtualized guests such as virtual machines and containers to execute computing tasks performed by the computing systems”; [0013] “physical hardware may host guests such as virtual machines and/or containers”) said binding of the dependency to the guest module (see Shah, [0021] “[0021] Guest 122 may run on any type of dependent, independent, compatible, and/or incompatible applications on the underlying hardware and host operating system 121”; [0022] “application 150 may execute on guest 122 (e.g., inside of a debugger 145), where application 150 is dependent on some of the features of components… application 150 may be executing in a debugger 145, which may include a dependency evaluation module 140”) with a second binding of said dependency (see Shah, [0046] “to identifying outlier components, dependency evaluation module 140 may additionally recommend replacement modules based on a reference stack”; [0068] “a dependency evaluation module executing on the processor to… compare the first plurality of components identified in the input stack with a second plurality of components identified in the reference stack”) to a second guest module (see Shah, [0022] “communications among physical host 110, guest 122, and other network nodes, devices, and programs may be routed through the debugger 145… the debugger 145 may be able to debug one or more programming languages (e.g., C, C-sharp, jBPM, Visual Basic, SQL, Pascal, COBOL, etc.).. debugger 145 and/or dependency evaluation module 140 may be implemented in any suitable programming language”; [0013] “host guests such as virtual machines and/or containers” – there are plurality of guests). The motivation for the proposed combination is maintained. 
Claim 18 incorporates substantively all the limitations of claim 6 in a computer readable form and is rejected under the same rationale.

Regarding claim 8, the proposed combination of Shah and Geissinger teaches
wherein said binding of the dependency to the guest module comprises (see Shah, [0021] “[0021] Guest 122 may run on any type of dependent, independent, compatible, and/or incompatible applications on the underlying hardware and host operating system 121”; [0022] “application 150 may execute on guest 122 (e.g., inside of a debugger 145), where application 150 is dependent on some of the features of components… application 150 may be executing in a debugger 145, which may include a dependency evaluation module 140”) a binding of a name (see Geissinger, [0020] “the name server 115 can know where various components are running and which data is located on which server”) of the dependency (see Shah, [0021] “[0021] Guest 122 may run on any type of dependent, independent, compatible, and/or incompatible applications on the underlying hardware and host operating system 121”; [0022] “application 150 may execute on guest 122 (e.g., inside of a debugger 145), where application 150 is dependent on some of the features of components… application 150 may be executing in a debugger 145, which may include a dependency evaluation module 140”) to the guest module in (see Shah, [0022] “communications among physical host 110, guest 122, and other network nodes, devices, and programs may be routed through the debugger 145… the debugger 145 may be able to debug one or more programming languages (e.g., C, C-sharp, jBPM, Visual Basic, SQL, Pascal, COBOL, etc.).. debugger 145 and/or dependency evaluation module 140 may be implemented in any suitable programming language”; [0022] “application 150 running on guest 122”) at least one selected from the group consisting of: (see Shah, [0025] “selection criteria may include”) a database dictionary (see Geissinger, [0070] “To get the value for i.e. city in this document, the ValueID (2) is obtained from the dictionary”). The motivation for the proposed combination is maintained. 
Claim 20 incorporates substantively all the limitations of claim 8 in a computer readable form and is rejected under the same rationale.

Regarding claim 9, Shah teaches
A method comprising: (see Shah, [0002] “The present disclosure provides a new and innovative system, methods”).
executing, in a software container, a native programing language… (see Shah, [0014] “Software applications developed in a variety of programming languages are executed on physical hosts or virtual hosts (e.g., VMs and containers)”).
a) executing a request… (see Shah, [0047] “a debugger 145 requests dependency evaluation module 140 to… identify and remediate outlier code”; [0022] “the debugger 145 may be able to debug one or more programming languages (e.g., C, C-sharp, jBPM, Visual Basic, SQL, Pascal, COBOL, etc.).. debugger 145 and/or dependency evaluation module 140 may be implemented in any suitable programming language”) to access a dependency, and (see Shah, [0047] “a debugger 145 requests dependency evaluation module 140 to… identify and remediate outlier code”; Fig. 6 - 610).
b) retrieving the dependency (see Shah, [0026] “being input into dependency evaluation module 140 for dependent module analysis”) from a virtual file system (see Shah, [0013] “virtual machines and/or containers”) having a plurality of alternative implementation mechanisms that include: (see Shah, [0026] “being input into dependency evaluation module 140 for dependent module analysis”).
a first implementation mechanism based on (see Shah, [0034] “submitted to dependency evaluation module… the first plurality of components is determined”) an actual file system, and (see Shah, [0022] “structured input/output file format”; [0023] “the dependency evaluation module 140 is associated with a reference database 160… the storage component of reference database 160 may not be organized as a formal database… in system 100, including but not limited to a file, folder, directory, registry, etc.”).
a second implementation mechanism based on (see Shah, [0045] “a second plurality of components identified”) a memory buffer (see Shah, [0021] “memory allocated to guest 122 and guest operating system 196 such as guest memory 195”).
Shah does not explicitly teach that invokes a guest programming language to cause:; request from the guest programing language. 
However, Geissinger discloses a database system and also teaches
that invokes a guest programming language to cause: (see Geissinger, [0029] “a request processing and execution control component 310. The database system 105 offers rich programming capabilities for running application-specific calculations inside the database system. In addition to SQL, MDX, and WIPE, the database system 105 can provide different programming languages for different use cases. SQLScript can be used to write database procedures and user defined functions that can be used in SQL statements”; [0036] “The calculation engine 326 can provide a common infrastructure that implements various features such as SQLScript, MDX, GEM, tasks, and planning operations. The SQLScript processor 312, the MDX processor 322, the planning engine 318, the task manager 324, and the GEM processor 316 can translate the different programming languages, query languages, and models into a common representation that is optimized and executed by the calculation engine 326”). 
a request from a guest programing language (see Geissinger, [0029] “a request processing and execution control component 310. The database system 105 offers rich programming capabilities for running application-specific calculations inside the database system. In addition to SQL, MDX, and WIPE, the database system 105 can provide different programming languages for different use cases. SQLScript can be used to write database procedures and user defined functions that can be used in SQL statements”; [0036] “The calculation engine 326 can provide a common infrastructure that implements various features such as SQLScript, MDX, GEM, tasks, and planning operations. The SQLScript processor 312, the MDX processor 322, the planning engine 318, the task manager 324, and the GEM processor 316 can translate the different programming languages, query languages, and models into a common representation that is optimized and executed by the calculation engine 326”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of different programing languages in a database system as disclosed and taught by Geissinger in the system taught by Shah to yield the predictable results of effectively translate different programing languages into common representation to optimize the execution (see Geissinger, [0036] “The SQLScript processor 312, the MDX processor 322, the planning engine 318, the task manager 324, and the GEM processor 316 can translate the different programming languages, query languages, and models into a common representation that is optimized and executed by the calculation engine 326”).
Claim 21 incorporates substantively all the limitations of claim 9 in a computer readable form (see Shah, [0059] “computer readable medium or machine readable medium, including volatile or non-volatile memory, such as RAM, ROM, flash memory, magnetic or optical disks… The instructions may be executed by one or more processors, which when executing the series of computer instructions”) and is rejected under the same rationale.

Regarding claim 10, the proposed combination of Shah and Geissinger teaches
wherein at least one selected from the group consisting of: (see Shah, [0025] “selection criteria may include”).
the software container is a database management system (DBMS) (see Shah, [0014] “Software applications developed in a variety of programming languages are executed on physical hosts or virtual hosts (e.g., VMs and containers)”; [0023] “DBMS is a software application that facilitates interaction between the database and other components of the nodes”).
Claim 22 incorporates substantively all the limitations of claim 10 in a computer readable form and is rejected under the same rationale.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shah and Geissinger in view of Fischer (US 2012/0054246, hereinafter “Fischer”).

Regarding claim 3, the proposed combination of Shah and Geissinger teaches
said guest virtual environment (see Shah, [0001] “computer systems employ virtualized guests such as virtual machines and containers to execute computing tasks performed by the computing systems”; [0013] “physical hardware may host guests such as virtual machines and/or containers”). 
The proposed combination of Shah and Geissinger does not explicitly teach further comprising executing a data control language (DCL) statement to grant, to a user account, access to said guest virtual environment. 
However, Fischer discloses database technology and also teaches
further comprising executing a data control language (DCL) statement to grant, to a user account, access to database system (see Fischer, [0068] “DCL 232 is a part of a database language 226 used by a system designer or another to… grant, manage, and revoke access privileges to users for accessing a database system or particular segments of a database system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of DCL statements as being disclosed and taught by Fischer in the system taught by the proposed combination of Shah and Geissinger to yield the predictable results of providing data protection and security (see Fischer, [0068] “DCL 232 is a part of a database language 226 used by a system designer or another to: provide protection of, and security for, stored data from misuse, misappropriation, corruption, and destruction; grant, manage, and revoke access privileges to users for accessing a database system or particular segments of a database system; provide other control functions such as preserving database integrity for particular data transactions and providing backup in event of system failures; and perform other such data management operations”).
Claim 15 incorporates substantively all the limitations of claim 3 in a computer readable form and is rejected under the same rationale.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shah and Geissinger in view of Barak et al. (US 2014/0096134 A1, hereinafter “Barak”).

Regarding claim 7, the proposed combination of Shah and Geissinger teaches
wherein said generating the guest virtual environment comprises (see Shah, [0001] “computer systems employ virtualized guests such as virtual machines and containers to execute computing tasks performed by the computing systems”; [0013] “physical hardware may host guests such as virtual machines and/or containers”).
The proposed combination of Shah and Geissinger does not explicitly teach generating a clone of an existing guest virtual environment.
However, Barak discloses instantiating a guest virtual machine in a virtual computing environment and also teaches
generating a clone of an existing guest virtual environment (see Barak, [0069] “a user of guest virtual machine 107 may have "cloning" access to guest virtual machine 107 which may allow the user to create a copy of guest virtual machine 107. Accordingly, the user may clone guest virtual machine 107 into the user's own private environment (e.g., the user's personal physical machine or other environment) and try to start the image in that private environment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of generating clones as being disclosed and taught by Barak in the system taught by the proposed combination of Shah and Geissinger to yield the predictable results of effectively reactivating a guest virtual machine from the clone (see Barak, [0069] “If guest virtual machine 107 is ever reactivated, ( e.g., from an old clone), life cycle manager 301 may prevent activation of the clone”).
Claim 19 incorporates substantively all the limitations of claim 7 in a computer readable form and is rejected under the same rationale.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shah and Geissinger in view of Hoang et al. (US 2008/0281846 A1, hereinafter “Hoang”) further in view of David Buckley et al. (US 2007/0074197 A1, hereinafter “David”). 

Regarding claim 11, the proposed combination of Shah and Geissinger teaches
wherein: said executing the native programing language (see Shah, [0014] “Software applications developed in a variety of programming languages are executed on physical hosts or virtual hosts (e.g., VMs and containers)”) that invokes the guest programing language comprises… (see Geissinger, [0029] “a request processing and execution control component 310. The database system 105 offers rich programming capabilities for running application-specific calculations inside the database system. In addition to SQL, MDX, and WIPE, the database system 105 can provide different programming languages for different use cases. SQLScript can be used to write database procedures and user defined functions that can be used in SQL statements”; [0036] “The calculation engine 326 can provide a common infrastructure that implements various features such as SQLScript, MDX, GEM, tasks, and planning operations. The SQLScript processor 312, the MDX processor 322, the planning engine 318, the task manager 324, and the GEM processor 316 can translate the different programming languages, query languages, and models into a common representation that is optimized and executed by the calculation engine 326”) of the DBMS; (see Shah, [0023] “may be associated with a database management system (DBMS)”).
said retrieving the dependency (see Shah, [0026] “being input into dependency evaluation module 140 for dependent module analysis”) from the virtual file system comprises (see Shah, [0013] “virtual machines and/or containers”) loading, into the memory buffer, a first resource as the dependency; (see Shah, [0056] “and memory 814 storing a program 850, with dependency evaluation module 840 executing on processor 812 to determine an input stack 855 with reference 856 to component 851 and reference 857 to component 852 respectively incorporated into program 850”). 
the method further comprises… (see Shah, [0002] “The present disclosure provides a new and innovative system, methods”) that invokes the guest programing language to cause… (see Geissinger, [0029] “a request processing and execution control component 310. The database system 105 offers rich programming capabilities for running application-specific calculations inside the database system. In addition to SQL, MDX, and WIPE, the database system 105 can provide different programming languages for different use cases. SQLScript can be used to write database procedures and user defined functions that can be used in SQL statements”; [0036] “The calculation engine 326 can provide a common infrastructure that implements various features such as SQLScript, MDX, GEM, tasks, and planning operations. The SQLScript processor 312, the MDX processor 322, the planning engine 318, the task manager 324, and the GEM processor 316 can translate the different programming languages, query languages, and models into a common representation that is optimized and executed by the calculation engine 326”) of the DBMS: (see Shah, [0023] “may be associated with a database management system (DBMS)”).
executing a second request (see Shah, [0054] “debugger 145 executes an application 150, and sends a request for the evaluation of components 151A-156A of application 150 to dependency evaluation module 140 (block 720)”; Fig. 7 - 720) from the guest programing language (see Geissinger, [0029] “a request processing and execution control component 310. The database system 105 offers rich programming capabilities for running application-specific calculations inside the database system. In addition to SQL, MDX, and WIPE, the database system 105 can provide different programming languages for different use cases. SQLScript can be used to write database procedures and user defined functions that can be used in SQL statements”; [0036] “The calculation engine 326 can provide a common infrastructure that implements various features such as SQLScript, MDX, GEM, tasks, and planning operations. The SQLScript processor 312, the MDX processor 322, the planning engine 318, the task manager 324, and the GEM processor 316 can translate the different programming languages, query languages, and models into a common representation that is optimized and executed by the calculation engine 326”) to access said dependency, and (see Shah, [0054] “debugger 145 executes an application 150, and sends a request for the evaluation of components 151A-156A of application 150 to dependency evaluation module 140 (block 720)”; Fig. 7 - 720).
resolving the dependency to: ( see Shah, [0035] “ensuring that known issues may be resolved throughout the code base by updating individual dependencies”).
The proposed combination of Shah and Geissinger does not explicitly teach executing a first DML statement in a first database session of the DBMS; executing a second DML statement in a second database session of the DBMS; resolving the dependency to a second resource that is not the first resource. 
However, Hoang discloses DML changes regardless of what columns are updated and also teaches
executing a first DML statement in a first database session of the DBMS (see Hoang, [0012] “processing of DML statements”; [page9] “perform a first DML operation”; [0022] “multiple sessions”; [0018] “DBMS components 102 generally comprise any integrated set of modules internal to a database server”).
executing a second DML statement in a second database session of the DBMS (see Hoang, [0012] “processing of DML statements”; [page9] “perform a second DML operation”; [0022] “multiple sessions”; [0018] “DBMS components 102 generally comprise any integrated set of modules internal to a database server”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of executing DML statements as being disclosed and taught by Hoang in the system taught by the proposed combination of Shah and Geissinger to yield the predictable results of improving data and index block accesses (see Hoang, [0039] “DBMS component 102 calls into the Data Layer Interface 104, passing in the shared state 108, corresponding to the table affected by the operation and identifying the type of operation 204, e.g., INSERT, DELETE, or UPDATE. In response to the call 205… Insert operations can be done in batch to improve data and index block accesses”).
The proposed combination of Shah, Geissinger and Hoang does not explicitly teach resolving the dependency to a second resource that is not the first resource. 
However, David discloses dependencies associated with source and target machine and also teaches
resolve dependencies to identify a second resource that is not the first resource (see David, [0021] “the dependency resolving service identifies one or more second machines, which have similar profiles to a first machine that has already successfully processed the modification to modify the resource”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of resolving dependencies to another resource as being disclosed and taught by David in the system taught by the proposed combination of Shah, Geissinger and Hoang to yield the predictable results of improving network administration for the purposes of resource modification based on dependencies (see David, [0028] “how network administration can be improved for purposes of resource modification. The dependency resolving service identifies optimal modifications and then groups machines into similar profiles. Dependencies associated with the modifications are identified and resolved and the modification is automatically processed on the machines having similar profiles to a machine that successfully processed the optimal modification”).
Claim 23 incorporates substantively all the limitations of claim 11 in a computer readable form and is rejected under the same rationale.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shah and Geissinger in view of Hanna et al. (US 10,387,889 B1, hereinafter “Hanna”).

Regarding claim 12, the proposed combination of Shah and Geissinger teaches
wherein said first implementation mechanism based on (see Shah, [0034] “submitted to dependency evaluation module… the first plurality of components is determined”).
The proposed combination of Shah and Geissinger does not explicitly teach the archive file comprises a memory buffer that contains unpacked contents of entire said archive file.
However, Hanna discloses and also teaches 
the archive file comprises the memory buffer contains unpacked contents of entire said archive file (see Hanna, [col13 lines 8-11] “compressed archives can be unpacked/uncompressed to identify various file types (e.g., images, executables, and/or other file types)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of unpacking archive files as being disclosed and taught by Hanna in the system taught by the proposed combination of Shah and Geissinger to yield the predictable results of efficiently identifying various file types (see Hanna, [col13 lines8-12] “compressed archives can be unpacked/uncompressed to identify various file types ( e.g., images, executables, and/or other file types) within such compressed archives (e.g., as such compressed archives can be used as detection evasion techniques by untrustworthy developers).”).
Claim 24 incorporates substantively all the limitations of claim 12 in a computer readable form and is rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156